


110 HR 5966 IH: To target housing counseling funding based upon levels of

U.S. House of Representatives
2008-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5966
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2008
			Ms. Kaptur (for
			 herself and Mr. LaTourette) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To target housing counseling funding based upon levels of
		  residential mortgage foreclosures and delinquencies.
	
	
		1.Targeting of housing
			 counseling fundingAny funds
			 appropriated in 2008 for housing counseling related to loss mitigation should
			 be targeted to States and communities based on their levels of foreclosures and
			 delinquencies in 2007 and in 2008.
		
